Court of Claims jurisdiction; Medicare program; review of decisions of private insurance carriers respecting Part B of program. — On April 20, 1982, 456 U.S. 201, the United States Supreme Court reversed the decision of the Court of Claims reported at 225 Ct. Cl. 282, 634 F.2d 580, and 225 Ct. Cl. 273, 647 F.2d 129 (1980), and held that the Court of Claims has no jurisdiction to review determinations by private insurance carriers of the amount of benefits payable under Part B of the Medicare program. The Court held that in the context of the precisely drawn provisions of 42 U.S.C. §1395j et seq. (1976 and Supp. IV 1980), the omission to authorize judicial review of determinations of the amount of Part B awards provides persuasive evidence that Congress deliberately intended to foreclose further review of such claims. On May 28,1982 the court, by order, vacated its judgment entered October 22, 1980 and dismissed the plaintiffs petition.